Name: 89/162/EEC: Commission Decision of 10 February 1989 supplementing the Annexes to Council Directive 82/894/EEC on the notification of animal diseases within the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  information technology and data processing
 Date Published: 1989-03-04

 Avis juridique important|31989D016289/162/EEC: Commission Decision of 10 February 1989 supplementing the Annexes to Council Directive 82/894/EEC on the notification of animal diseases within the Community Official Journal L 061 , 04/03/1989 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 28 P. 0157 Swedish special edition: Chapter 3 Volume 28 P. 0157 *****COMMISSION DECISION of 10 February 1989 supplementing the Annexes to Council Directive 82/894/EEC on the notification of animal diseases within the Community (89/162/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on notification of animal diseases within the Community (1), as amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 (2) thereof, Whereas the epidemiological situation with respect to certain diseases not covered by Directive 82/894/EEC could present an additional threat to Community herds; Whereas, therefore, those additional diseases must be added to the list of those which are notifiable; Whereas further data will also be required, concerning species affected by those diseases and not already provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Directive 82/894/EEC is hereby amended as follows: 1. the following is added to Annex I: 'African Horse Sickness Vesicular Stomatitis Peste des Petits Ruminants Rift Valley Fever Lumpy Skin Disease Sheep and Goat Pox (Capripox) Infectious Haematopoietic Necrosis'; 2. the following is added at the end of lines 7, 8 and 9 in paragraph 1 of Annex II: